Citation Nr: 0620054	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  99-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for coccygeal strain.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied, as not well grounded, service 
connection for lower back problems, neck problems, a 
condition of the buttocks, bilateral leg problems, and 
headaches.  The veteran perfected a timely appeal of this 
determination to the Board.

When this matter was previously before the Board in February 
2001, it was remanded for further development and 
adjudication.  Because the RO confirmed and continued the 
denials of service connection, this case was returned to the 
Board, which in a September 2002 decision, denied service 
connection for cervical spine disability, low back 
disability, bilateral leg disability and coccygeal strain.  
In the September 2002 decision, the Board also determined 
that the veteran's headaches claim required further 
development.  The veteran appealed the Board's September 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in an October 2003 order, granted the 
parties' joint motion for remand, vacating the Board's 
September 2002 decision and remanding the case for compliance 
with the terms of the joint motion.

In July 2004, the Board again remanded this case for further 
development and adjudication.  Subsequent to this remand, 
service connection was awarded for the veteran's cervical 
spine, lumbar spine and headache conditions.  The remaining 
matters are again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

When the veteran's claims were previously before the Board in 
July 2004, these matters were remanded for further 
development.  In doing so, the Board directed that the RO 
make arrangements with the appropriate VA medical facility 
for the veteran to be afforded an examination to determine, 
among other things, the nature, extent and etiology of any 
leg or coccyx disability found to be present.  The examiner 
was also requested to offer an opinion as to whether it is at 
least as likely as not that any leg or coccyx disability 
found to be present is related to or had its onset during the 
veteran's period of military service from November 1966 to 
October 1969.  

The veteran was afforded a VA examination in January 2006.  
The examiner evaluated the veteran's cervical and lumbar 
spine conditions, as well as his headache condition, but did 
not evaluate or render an opinion on coccygeal strain or any 
leg disorder.  The Board therefore reluctantly concludes that 
this matter must be remanded for compliance with the Board's 
July 2004 remand instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
leg or coccyx disability found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted and 
all pertinent findings should be 
reported.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any leg or 
coccyx disability found to be present is 
related to or had its onset during the 
veteran's period of military service from 
November 1966 to October 1969, to 
specifically include whether it is 
related to any incident of service, 
including his December 1967 accident 
wherein he was struck by an automobile.  
In offering these opinions, the examiner 
should comment on the assessments offered 
by Dr. Beck in his July 2000 and July 
2001 reports, as well as those of the VA 
examiner who conducted the September 1999 
VA joints examination, who prepared an 
October 1999 addendum to that report, and 
those contained in the January 2002 VA 
examination report.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

3.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



